       Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 1 of 17



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

ROBERT O. IDAHOSA,                   *

      Plaintiff,                     *

vs.                                  *
                                             CASE NO. 4:19-CV-50 (CDL)
RYAN D. McCARTHY, Secretary of       *
the Army, in his official
capacity,                            *

      Defendant.                     *


                                O R D E R

      Robert Idahosa, who is proceeding pro se, alleges that his

former employer, the United States Department of the Army (“the

Government”) violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., the Age Discrimination in Employment

Act, 29 U.S.C. § 621 et seq., and the Rehabilitation Act, 29 U.S.C.

§ 701 et seq.1     Now pending before the Court are Idahosa’s motion

to compel and the Government’s motion for summary judgment.             For

the following reasons, the motion to compel (ECF No. 17) is denied

and the motion for summary judgment (ECF No. 19) is granted.

                            MOTION TO COMPEL

      Idahosa filed a motion to compel the Government to respond to

discovery requests, but his motion does not identify or explain


1 Although Idahosa originally alleged claims under the Americans With
Disabilities Act, the Court construed his complaint to bring claims under
the Rehabilitation Act after a status conference with the parties. Order,
Dec. 16, 2019, ECF No. 14.
      Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 2 of 17



what those requests are.       The basis for his motion is that he

thought the parties had agreed to a forty-five day extension of

discovery.   After a status conference with the parties, the Court

noted that, if the parties wanted to extend discovery deadlines,

they should present the Court with an amended scheduling order.

Order, Dec. 16, 2019, ECF No. 14.       The parties discussed such an

amended scheduling order but never moved for an extension.             Then,

a week after discovery closed, Idahosa served the Government with

his discovery requests.     The Government noted that discovery had

closed, and Idahosa filed his motion to compel.

     Idahosa was aware that he needed to serve his discovery

requests prior to the close of discovery because the Court ordered

that “[n]o discovery request may be served, without leave of court,

unless the due date for the response to the request under the rules

occurs prior to the expiration of the discovery period.” Rules

16/26 Order 6, July 26, 2019, ECF No. 7. And the Court’s scheduling

order states that discovery would expire on February 10, 2020.

Scheduling/Discovery Order 2, Aug. 27, 2019, ECF No. 10. The Court

also explained how the parties could request a discovery extension,

but Idahosa did not follow that guidance.

     Although Idahosa is representing himself, a party’s “pro se

status in civil litigation generally will not excuse mistakes he

makes regarding procedural rules.”       Anderson v. Osh Kosh B’Gosh,

255 F. App’x 345, 348 n.4 (11th Cir. 2006) (per curiam); see


                                    2
      Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 3 of 17



Gardner v. Aloha Ins. Servs., 566 F. App’x 903, 906 (11th Cir.

2014) (per curiam) (finding that district court did not abuse

discretion in denying pro se plaintiff’s motion to compel in part

because     plaintiff    waited   until     two   weeks   after      discovery

deadline); Jackson v. Hill, 489 F. App’x 325, 326 (11th Cir. 2012)

(per curiam) (affirming denial of pro se plaintiff’s motion to

compel because it was untimely under local rules). Because Idahosa

served his requests late, filed his motion to compel late, and

failed to comply with the Court’s orders regarding discovery, his

motion to compel is denied.

                        MOTION FOR SUMMARY JUDGMENT

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”            Fed. R. Civ.

P. 56(a).     In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,    drawing    all   justifiable   inferences    in   the    opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.      Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.      Id.




                                     3
         Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 4 of 17



                              FACTUAL BACKGROUND

     Idahosa      did   not   respond       directly   to   the   Government’s

statement of material facts, so the Government’s fact statements

are deemed admitted pursuant to Local Rule 56.                The Court must

still review the Government’s citations to the record to determine

whether a genuine fact dispute exists.           Mann v. Taser Int’l, Inc.,

588 F.3d 1291, 1303 (11th Cir. 2009).             Viewed in the light most

favorable to Idahosa, the record reveals the following.                Idahosa

moved to the United States from Nigeria to attend school in 1981.

Idahosa Dep. at 19:15-23; 21:1-4, ECF No. 21.               In 2009, he began

working as an Equal Employment Opportunity (“EEO”) specialist for

the United States Army at Fort Carson, Colorado.               Id. at 22:5-6,

17-24.

     In 2011, Idahosa was transferred to Fort Benning, Georgia and

was promoted to a GS-11 Disability Program Manager/EEO Specialist.

Id. at 22:7-14; 22:25-23:3; Mot. for Summ. J. Ex. A., Department

of Defense, Office of Compl. Investigations, Tr. of Nov. 21, 2014

Fact-Finding Conference 215:12-21 (hereinafter “Conference Tr.”),

ECF No. 19-3.       One of Idahosa’s new supervisors at Fort Benning

was Ellis Dandy.        Id. at 12:10-13:15.        Dandy told Idahosa that

Idahosa would receive a promotion to GS-12 after a year of doing

GS-12 level work under Dandy’s supervision. Idahosa Dep. at 43:13-

44:3.




                                        4
         Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 5 of 17



      In December 2012, a GS-12 employee in the EEO office passed

away and Dandy divided that employee’s responsibilities between

himself and the other employees, including Idahosa.                 Conference

Tr. 238:18-239:9.         Shortly before Dandy retired, he informed

Idahosa that the new, incoming supervisor would likely promote

Idahosa.      Idahosa Dep. at 33:20-34:13.           Idahosa also spoke with

two   of   his    other   supervisors,     Steuber    and   Heurter,   about   a

promotion, and they both encouraged him to apply for a promotion

and promised that he would likely receive it.               Id. at 34:15-24.

      After Dandy retired, Elva Shoemaker replaced him in October

2013.    Conference Tr. 12:20-13:6; 227:14-15.          In turn, Shoemaker’s

old position, which was a GS-12 EEO specialist position, opened up

and was advertised in November 2013.               Mot. for Summ. J. Ex B.,

Army Installation Management Agency Job Posting, ECF No. 19-4.

Idahosa applied for the position and was one of five candidates

whose materials were provided to an independent panel charged with

selecting the person who would be promoted.             Mot. for Summ. J. Ex.

C, Merit Promotion Certificate of Eligibles 2, ECF No. 19-5; Mot.

for Summ. J. Ex. D, Email to Selection Panel (Dec. 9, 2013), ECF

No. 19-6.

      Shoemaker provided guidelines to the selection panelists and

encouraged them to be unbiased.          Email to Selection Panel (Dec. 9,

2013).     Along those same lines, the panelists used a hiring matrix

approved     by   human   resources   at    Fort     Benning   to   score   each


                                       5
        Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 6 of 17



candidate.     Conference Tr. 375:2-15; Mot. for Summ. J. Ex. E,

Matrix for Complaints Manager/EEO Specialist, ECF No. 19-7.              This

matrix encouraged the panelists to consider experience, training,

and past performance appraisals.          Id.

       The panelists ultimately selected Pamela Allen to fill the

open GS-12 position based on the fact that she had more experience

than the other candidates, including Idahosa.             Mot. for Summ. J.

Ex. F, Notice of Personnel Action, ECF No. 19-8; Conference Tr. at

409:17-410:7;     411:20-23.       Idahosa       filed   his   administrative

complaint in August 2014 and received a final decision in May 2017.

Mot. for Summ. J. Ex. J, Final Agency Decision, ECF No. 19-12.             He

continued to work as a GS-11 employee at the Fort Benning EEO

office until February 2018.       Idahosa Dep. 53:2-12.

                                 DISCUSSION

       Idahosa brings failure-to-promote claims, retaliation claims,

and hostile work environment claims under Title VII, the ADEA, and

the Rehabilitation Act.        He also brings a failure-to-accommodate

claim under the Rehabilitation Act.             The Court discusses each set

of claims in turn.

I.     Failure to Promote

       Idahosa alleges that the Government violated Title VII, the

ADEA, and the Rehabilitation Act when it promoted Allen instead of

him.   Idahosa does not point to direct evidence of discrimination,

so the Court must apply the burden-shifting framework established



                                      6
      Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 7 of 17



in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Sims

v. MVM, Inc., 704 F.3d 1327, 1332 (11th Cir. 2013) (explaining

that McDonnell Douglas applies to ADEA claims); see Webb v. Donley,

347 F. App’x 443, 445 (11th Cir. 1993) (per curiam) (explaining

that McDonnell Douglas applies to Rehabilitation Act claims).

     To make a prima facie case for a failure-to-promote claim, a

plaintiff must show: “(1) that [he] belongs to a protected class;

(2) that [he] applied for and was qualified for a promotion; (3)

that [he] was rejected despite [his] qualifications; and (4) that

other equally or less-qualified employees outside [his] class were

promoted.”     Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1174

(11th Cir. 2010).         “If a plaintiff makes the requisite showing,

the burden of production shifts to the employer to articulate a

legitimate, nondiscriminatory reason for its actions.”            Id.    If

the employer meets that burden, then the plaintiff must point to

evidence     that   the     alleged   reason   is   merely   pretext    for

discrimination.     Id.

     The Government disputes that Idahosa has established a prima

facie case.    Assuming for purposes of the present motion that he

did, the Court finds that Idahosa’s failure to promote claim fails

nevertheless because he did not rebut the Government’s legitimate,

nondiscriminatory reason for promoting Allen instead of him.            The

Government asserts that Allen was promoted because she had more

relevant experience than the other candidates, including Idahosa.


                                      7
        Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 8 of 17



Allen began working as an EEO specialist at Fort Campbell, Kentucky

in March 2008.      Mot. for Summ. J. Ex. G, Resume of P. Allen 1, ECF

No. 19-9.      At the time of the interview process for the open

position, Allen had five years of experience as a GS-11 EEO

specialist.     Idahosa, on the other hand, began working as a GS-11

EEO specialist at Fort Carson, Colorado in January 2009.            Mot. for

Summ. J. Ex. H, Resume of R. Idahosa 4, ECF No. 19-10.              Idahosa

thus had less experience as an EEO specialist than Allen.

     Apart from the two candidates’ resumes, the Government also

cites    evidence    demonstrating      that     the   selection   panelists

determined that Allen was better suited for the promotion because

she had more experience.        Mot. for Summ. J. Ex. I, Completed Matrix

for Compls. Manager/EEO Specialist, ECF No. 19-11.            To make their

decision, the panelists used a hiring matrix that was structured

such that each panelist could evaluate applicants based on a set

of seven criteria.        Id.     The panelists could award applicants

points in each category, and all three panelists awarded Allen

more total points than Idahosa.        Id.     One panelist also explicitly

noted that Allen was more qualified because of her experience.

Conference Tr. at 409:17-410:7; 411:20-23.

     Idahosa responds that he was more qualified than Allen because

he had, as a practical matter, been serving as a GS-12 employee

for two years.      He points to Dandy’s splitting among everyone in

the office, including Idahosa, the responsibilities of a GS-12


                                       8
      Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 9 of 17



employee who unexpectedly passed away in 2012.          But the undisputed

evidence shows that Idahosa did not replace the GS-12 employee or

cover all of her duties.       Instead, Dandy assigned the duties so

that “everybody in the office had a piece of that pie” and Dandy

himself actually took on “the lion’s share” of the work.               Conf.

Tr. 239:4-14.

     Moreover, even if Idahosa could establish that he was more

qualified than Allen, “in the context of a failure to promote

claim, ‘a plaintiff cannot prove pretext by simply arguing or even

by showing that he was better qualified than the [person] who

received the position he coveted.’”       Barber v. Cellco P’ship, 808

F. App’x 929, 936 (11th Cir. 2020) (per curiam) (alteration in

original) (quoting Springer v. Convergys Customer Mgmt. Grp. Inc.,

509 F.3d 1344, 1348 (11th Cir. 2007)); see Brooks v. Cty. Comm'n

of Jefferson Cty., 446 F.3d 1160, 1163 (11th Cir. 2006) (stating

the same in the context of a Title VII failure-to-promote claim).2

“Rather, ‘he must show that the disparities between the successful

applicant’s and his own qualifications were of such weight and

significance    that   no   reasonable   person,   in    the   exercise   of

impartial judgment, could have chosen the candidate selected over



2
  Barber involved a failure-to-promote claim under the Americans with
Disabilities Act, but “[t]he standard for determining liability under
the Rehabilitation Act is the same as that under the Americans with
Disabilities Act . . . thus, cases involving the ADA are precedent for
those involving the Rehabilitation Act.”   Ellis v. England, 432 F.3d
1321, 1326 (11th Cir. 2005) (per curiam).


                                    9
      Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 10 of 17



the plaintiff.’”      Barber, 803 F. App’x at 936 (quoting Springer,

509 F.3d at 1349).

      Here, Idahosa has pointed to no evidence establishing that

the disparities between his and Allen’s qualifications were so

significant that no reasonable person could have promoted Allen

instead   of   him.    As   such,   Idahosa   has   failed   to   rebut   the

Government’s legitimate, nondiscriminatory reason for promoting

Allen instead of him. The Government’s motion for summary judgment

is therefore granted as to Idahosa’s failure-to-promote claims

under Title VII, the ADEA, and the Rehabilitation Act.

II.   Retaliation

      Idahosa also alleges that the Government retaliated against

him by not promoting him and by subjecting him to a hostile work

environment because of his prior EEO activity.               “A plaintiff

alleging retaliation in violation of Title VII ‘must begin by

establishing a prima facie case; the plaintiff must show that (1)

[he] engaged in statutorily protected activity, (2) an adverse

employment action occurred, and (3) the adverse action was causally

related to the plaintiff’s protected activities.’”           Knox v. Roper

Pump Co., 957 F.3d 1237, 1244 (11th Cir. 2020) (quoting Little v.

United Techs., Carrier Transicold Div., 103 F.3d 956, 959 (11th

Cir. 1997)); see Stone v. Geico Gen. Ins. Co., 279 F. App'x 821,

822 (11th Cir. 2008) (per curiam) (explaining that a plaintiff

must satisfy the same elements to establish a prima facie case of


                                     10
        Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 11 of 17



ADEA retaliation); Solloway v. Clayton, 738 F. App’x 985, 988 (11th

Cir. 2018) (per curiam) (explaining that courts in the Eleventh

Circuit “assess retaliation claims under the Rehabilitation Act

using the same framework as Title VII retaliation claims”).                     “In

University of Texas Southwestern Medical Center v. Nassar, the

Supreme Court held that ‘a plaintiff making a retaliation claim

. . . must establish that his or her protected activity was a but-

for cause of the alleged adverse action by the employer.’”                   Knox,

957 F.3d at 1244 (quoting Nassar, 570 U.S. 338, 362 (2013)); see

Jurriaans v. Alabama Coop. Extension Sys., 806 F. App'x 753, 757

(11th    Cir.   2020)   (per    curiam)       (applying    the    Nassar   but-for

causation standard to a plaintiff’s ADEA retaliation claim).

      Here, there is no dispute that Idahosa engaged in protected

EEO activity or that he was not promoted.                  But Idahosa has not

established that the panel’s decision not to promote him was

causally linked to his protected activity.                The Government points

to   evidence    that   the    panel’s    decision     was    motivated    by   the

candidates’      experience     and   not      their      prior   EEO   activity.

Conference Tr. 411:12-23.        And Idahosa does not cite any evidence

showing that anyone on panel knew about his prior EEO activity.

Thus, the undisputed evidence shows that the panelists were not

influenced by Idahosa’s protected activity.

      Idahosa makes conclusory statements that the selection panel

did not actually make the hiring decision and that his resume was


                                         11
        Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 12 of 17



not properly reviewed.          But he does not cite to any evidence to

support these statements.          “When a motion for summary judgment has

been made properly, the nonmoving party may not rely solely on the

pleadings,       but     by    affidavits,          depositions,           answers    to

interrogatories, and admissions must show that there are specific

facts demonstrating that there is a genuine issue for trial.”

Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990).                        “Although

[courts]     must     view    factual       inferences     favorably        toward   the

nonmoving party and pro se complaints are entitled to a liberal

interpretation by the courts . . . a pro se litigant does not

escape the essential burden under summary judgment standards of

establishing that there is a genuine issue as to a fact material

to his case in order to avert summary judgment.”                     Id.    Idahosa has

not pointed to any evidence creating a genuine fact dispute on

whether the Government’s employment decision was causally linked

to his protected activity.

     Furthermore, even if he could make a prima facie case, his

claim    still    fails.      As   previously       explained,        the    Government

articulated      a     legitimate,         nondiscriminatory      reason      for    not

promoting Idahosa, and he has not pointed to any evidence showing

that this reason was pretext for retaliation.                     Accordingly, the

Government       is    entitled       to     summary      judgment     on    Idahosa’s

retaliation       claims      under        Title   VII,     the   ADEA,       and    the

Rehabilitation Act.


                                             12
        Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 13 of 17



III. Hostile Work Environment

      Idahosa alleges that the Government subjected him to a hostile

work environment because of his gender, national origin, age,

disability, and in retaliation for his prior EEO activity.3                        “To

establish a hostile work environment claim, a plaintiff must show

that:    (1)   he    belongs     to    a    protected   group;   (2)   he    suffered

unwelcome harassment; (3) the harassment was based on a protected

characteristic of the employee . . . ; (4) the harassment was

sufficiently severe or pervasive to alter the terms and conditions

of   employment      and    create     a     discriminatorily    abusive      working

environment;        and    (5)   the       employer   is   responsible      for   that

environment under a theory of either direct liability or vicarious

liability.”     Fernandez v. Trees, Inc., 961 F.3d 1148, 1153 (11th

Cir. 2020); see Litman v. Sec’y of the Navy, 703 F. App’x 766, 771

(11th Cir. 2017) (per curiam) (explaining that the same five

elements are required to establish a prima facie case of a hostile

work environment under the ADEA).4


3
  The Eleventh Circuit recognizes a retaliatory hostile work environment
claim as a valid cause of action under Title VII. Gowski v. Peake, 682
F.3d 1299, 1312 (11th Cir. 2012) (per curiam).
4  The Eleventh Circuit has never decided whether a hostile work
environment cause of action exists under the ADA or the Rehabilitation
Act, although the Litman panel suggested that such a cause of action
exists under the Rehabilitation Act. See Litman, 703 F. App’x at 771
(finding no error in the dismissal of the plaintiff’s ADEA and
Rehabilitation Act hostile work environment claims because the plaintiff
did not “allege that any harassment was connected to his age or an
alleged disability”).    The Court assumes the Eleventh Circuit would
analyze a Rehabilitation Act hostile work environment claim under the
same framework as Title VII and the ADEA were that court to determine


                                             13
        Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 14 of 17



      Idahosa claims that supervisors and co-workers harassed him

in a variety of ways.      According to Idahosa, he was often subjected

to questions and “rude comments about his disability [and] national

origin.”     Pl.’s Resp. to Defs.’ Mot. for Summ. J., ECF No. 25 at

19.     He contends that Shoemaker, Steuber, and Allen were “mean,

intimidating, threatening . . . and used profanity and bullied

him.”    Id. at 21.     And he claims that he was made fun of because

of his accent.      Id. at 24.

      Idahosa’s general description of rude behavior directed to

him does not rise to the level of being sufficiently hostile to

alter the terms and conditions of his employment.             “To show that

harassment was sufficiently severe or pervasive to alter the terms

or conditions of his employment, an employee must prove that his

work environment was both subjectively and objectively hostile.”

Fernandez, 961 F.3d at 1153.         The Eleventh Circuit has explained

that courts should “consider four factors when evaluating whether

harassment was objectively hostile: ‘(1) the frequency of the

conduct; (2) the severity of the conduct; (3) whether the conduct

is physically threatening or humiliating, or a mere offensive

utterance; and (4) whether the conduct unreasonably interferes

with the employee’s job performance.’”           Id. (quoting Mendoza v.



that the cause of action existed. As noted above, assuming the cause
of action does exist, Idahosa has failed to meet his burden of
establishing a prima facie case.



                                      14
      Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 15 of 17



Borden, Inc., 195 F.3d 1238, 1246 (11th Cir. 1999) (en banc)).

Idahosa identifies no evidence demonstrating that the alleged

harassment satisfies this standard, and for these reasons, the

Government’s motion for summary judgment is granted as to Idahosa’s

hostile work environment claims.

IV.   Failure to Accommodate

      Idahosa alleges that his supervisors denied his request for

an accommodation related to his disability.        “To establish a prima

facie claim for failure to accommodate, [a plaintiff] must show

that (1) [he] is disabled; (2) [he] was a ‘qualified individual’

at the relevant time, meaning [he] could perform the essential

functions of the job in question with or without reasonable

accommodations; and (3) [he] was discriminated against by way of

the defendant’s failure to provide a reasonable accommodation.”

Solloway, 738 F. App’x at 988.

      Idahosa says that his supervisors “failed to approve his

request for a larger office . . . for his accommodation equipment[]

and working space.”     Pl.’s Resp. to Def.’s Mot. for Summ. J., ECF

No. 25 at 17.   He contends that he needed “assistive technology in

writing and reading text,” although he does not assert that the

Government failed to provide him with such technology.          Id. at 19.

He cites to several documents indicating that he has disabilities,

including poor vision, requiring accommodations.           See Workforce

Recruitment Program Student Information Report, ECF No. 26-3 at 5


                                    15
     Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 16 of 17



(noting that Idahosa requires enlarged text); Letter from A. Smith

(April 12, 2007), ECF NO. 26-3 at 7 (noting that Idahosa has “poor

visual acuity” and would require “enlarged print due to his

disabilities”).      Yet,     he   does    not    cite   to   any   evidence

demonstrating that he actually requested a larger office or that

his direct supervisor, Shoemaker, ever received a request for an

accommodation from Idahosa.        See Conference Tr. 269:1-11.          The

Eleventh Circuit has explained “that a plaintiff cannot establish

a claim under the Rehabilitation Act alleging that the defendant

discriminated against him by failing to provide a reasonable

accommodation unless he demanded such an accommodation.”              Gaston

v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th

Cir. 1999) (per curiam).      Idahosa has not pointed to any evidence

creating a genuine fact dispute about his request for a larger

office.   As noted above, “a pro se litigant does not escape the

essential burden under summary judgment standards of establishing

that there is a genuine issue as to a fact material to his case in

order to avert summary judgment.”         Brown, 906 F.2d at 670.      Here,

Idahosa   has   failed   to   establish    a     prima   facie   failure-to-

accommodate case under the Rehabilitation Act, and the Government

is entitled to summary judgment on this claim as well.




                                    16
     Case 4:19-cv-00050-CDL Document 30 Filed 08/18/20 Page 17 of 17



                              CONCLUSION

     For the foregoing reasons, Idahosa’s motion to compel (ECF

No. 17) is denied and the Government’s motion for summary judgment

(ECF No. 19) is granted.

     IT IS SO ORDERED, this 18th day of August, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   17
